Citation Nr: 0833462	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for multiple fragment 
and surgical scars of both shoulders.

2.  Entitlement to an increased rating for a left thumb 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied a compensable rating for multiple 
fragment and surgical scars of both shoulders and an 
increased rating for a left thumb disability.  The veteran 
was granted a 10 percent rating for a shell fragment wound of 
the left shoulder by an October 2005 rating decision.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  
With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim.  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App.  370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claims for a compensable rating 
for multiple fragment and surgical scars of both shoulders 
and an increased rating for a left thumb disability, or what 
evidentiary burdens he must overcome with respect to these 
claims.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

In addition, in November 2005 the veteran expressed 
disagreement with the 10 percent rating assigned for 
residuals of shell fragment wounds to the left shoulder in an 
October 2005 rating decision.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  That issue is 
also inextricably intertwined with the rating of the 
veteran's other scars.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, with respect to the veteran's claims for a 
compensable rating for multiple fragment and surgical scars 
of both shoulders and an increased rating for a left thumb 
disability, he was last afforded a VA examination in June 
2004.  The most recent VA treatment records in the claims 
file are dated in September 2005.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Because there may have been a 
significant change in the veteran's conditions, new 
examinations are in order.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) that 
notifies him of the type of evidence 
necessary to establish an increase in 
disability ratings and effective date of 
award.  That letter should also include 
corrective notice in accordance with 
Vazquez-Flores v. Peak, 22 Vet. App. 38 
(2008) that:  (1) informs him that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his multiple 
fragment and surgical scars of the 
shoulders and left thumb disability and 
the effect that worsening has on his 
employment and daily life; (2) informs him 
of all potentially applicable diagnostic 
criteria with regard to his claims for a 
compensable rating for multiple fragment 
and surgical scars of both shoulders and 
increased rating for a left thumb 
disability including Diagnostic Codes 
7801-7805, 5200-5203, 5224, and 5258; and 
(3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claims.

2.  Issue a statement of the case 
regarding the issue of entitlement to an 
increased initial rating for residuals of 
shell fragment wounds to the left 
shoulder, currently rated as 10 percent 
disabling.  The appellant and his 
representative are hereby notified that a 
timely substantive appeal must be filed if 
appellate review by the Board is desired.

4.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the current nature and 
severity of his service-connected multiple 
fragment and surgical scars of both 
shoulders and left thumb.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Request that the examiner provide 
unretouched color photographs of the 
shoulders and left thumb and an evaluation 
of all scars and any other residual 
conditions from the scars.  The examiner 
should comment on the presence of any of 
the following eight characteristics of 
disfigurement on the shoulders which are 
as follows:  (1) Scar 5 or more inches (13 
or more centimeters) in length; (2) Scar 
at least one-quarter inch (0.6 
centimeters) wide at widest part; (3) 
Surface contour of scar elevated or 
depressed on palpation; (4) Scar adherent 
to underlying tissue; (5) Skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); (6) 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); (7) Underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); and, (8) 
Skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).  The examiner should also 
address any limitation of motion of the 
shoulders and left thumb due to the 
residual scar, and provide ranges of 
motion of the shoulders and left thumb in 
degrees.

5.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the current nature and 
severity of the veteran's service-
connected left thumb disability.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Request that the 
examiner conduct all necessary testing and 
provide ranges of motion of the left thumb 
in degrees.

6.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

